      Case 3:21-mj-08155-GCS Document 1 Filed 06/26/21 Page 1 of 6 Page ID #1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA                         )
                                                 )
                                Plaintiff,       )
                                                 )
vs.                                              )      CASENUMBER0-*&6
                                                 )
                                                 )
JAMES TIROCH                                     )
                                                 )
                                Defendant.       )

                                CRIMINAL COMPLAINT

         I, Treva E. Mathews, the undersigned complainant, being duly sworn, state the following

is true and correct to the best of my knowledge and belief:

                                            Count 1
                                 Attempted Enticement of a Minor

         From on or about June 22, 2021, until on or about June 25, 2021, the defendant,

                                              JAMES TIROCH,

 in Madison County, Illinois, within the Southern District of Illinois, and elsewhere, using

 facilities of interstate commerce, that is a cellphone connected to the Internet, did

 knowingly attempt to persuade, induce, entice, and coerce an individual who had not

 attained the age of 18 years, to engage in prostitution and in sexual activity under such

 circumstances as would constitute a criminal act under 720 ILCS 5/11-1.60(d)

 (Aggravated Criminal Sexual Abuse), in violation of 18 United States Code, Section

 2422(b).

         I further state that this complaint is based on the following facts:
  Case 3:21-mj-08155-GCS Document 1 Filed 06/26/21 Page 2 of 6 Page ID #2




                                       INTRODUCTION

       1.      I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI) and have

been so employed since 2020. I graduated in December of 2017 from Tiffin University in Tiffin,

Ohio, with a master’s degree in Criminal Justice. I have six years of experience as a trained law

enforcement officer. I am a graduate of the FBI Academy, where I received training in a variety

of investigative and legal matters, including topics of Fourth Amendment searches, drafting search

warrant Affidavits, and Probable Cause. I am presently assigned to the Springfield Division’s

Violent Crimes Against Children Squad, which focuses on investigating individuals and

dismantling organizations responsible for the sexual exploration of children through the

manufacture and distribution of child pornography. I am a "federal law enforcement officer" within

the meaning of Federal Rule of Criminal Procedure 4l(a)(2)(C), that is, a government agent

engaged in enforcing the criminal laws and duly authorized by the Attorney General to request a

search warrant.

       2.      I have investigated and assisted in the investigation of criminal matters involving

the sexual exploitation of children that constituted violations of Title 18, United States Code,

Sections 2251, 2252, 2252A, 2422, and 2423. In connection with such investigations, I have

served as the case agent, have been the affiant for several search warrants, and have conducted

interviews of defendants and witnesses. As a federal agent, I am authorized to investigate and

assist in the prosecution of violations of laws of the United States and to execute search warrants

and arrest warrants issued by federal and state courts.

       3.      The statements contained in this affidavit are based on my personal knowledge as

well as on information provided to me by other law enforcement officers. This affidavit is being

submitted for the limited purpose of securing a criminal complaint and an arrest warrant, and I



                                                 2
  Case 3:21-mj-08155-GCS Document 1 Filed 06/26/21 Page 3 of 6 Page ID #3




have not included each and every fact known to me concerning this investigation. I have set forth

only the facts that I believe are necessary to establish probable cause to believe that JAMES

TIROCH committed violations of Title 18, United States Code, Section 2422(b).

                         BACKGROUND OF INVESTIGATION AND
                        FACTS ESTABLISHING PROBABLE CAUSE

       4.     On approximately June 25 and 26, 2021, agents from the Federal Bureau of

Investigation Undercover Employee (“UCE”) with a joint taskforce of various state and federal

law enforcement agencies conducted an undercover investigation targeting subjects who were

attempting to engage in sexual activity with minors.

       5.     Starting on approximately June 22, 2021 through June 26, 2021, undercover

agents began posting ads on various online social media and dating platforms and application.

The ads were primarily dating profiles photos of a young-looking male and female adult

confidential sources.

       6.     A residence in Collinsville, Illinois was obtained to be the location that targets

were directed to for engaging in sexual activity with the fictitious minors from the online

profiles.

       7.     On approximately June 22, 2021, an FBI UCE posted a profile on an online social

media and dating application.

       8.     An individual who was later identified as JAMES TIROCH (hereinafter referred

to as “TIROCH”) initiated a conversation with UCE, whose profiled displayed the name

“Lindsey”.

       9.     The UCE then requested they moved the conversation to text message. UCE

texted the TIROCH at phone number 314-562-7200, which TIROCH provided to the UCE

       Portions of the conversation are as follows:

                                                3
Case 3:21-mj-08155-GCS Document 1 Filed 06/26/21 Page 4 of 6 Page ID #4




   TIROCH:       You don’t mind that I’m 36, do you?
   UCE:          No I don’t
   UCE:          I wanna be honest I’m alittle younger
   TIROCH:       Like how much younger?
   UCE:          I’m almost 15
   UCE:          Pls don’t hate me
   TIROCH:       Oh, okay. I don’t hate you, Why would I?

   The conversation later continued as follows:

   TIROCH:       … Damn, I want to ask you a question, but I don’t want you to think
                 wrong about me
   UCE:          Ok I wont like think bad of u
   TIROCH:       Ok, I just wanted to know if you are a virgin. That’s all, since you have
                 been in a relationship before.
   UCE:          Pls don’t think less of me but I’m not a virgin

   ….

   TIROCH:       Nice, I wouldn’t mind being with a younger girl if no found out about it
   ….

   TIROCH:       Anyone ever cum in you?
   UCE:          No
   UCE:          I’m like not on birth control of anythinf [sic]
   TIROCH:       I know
   TIROCH:       They always cum in the condom?
   UCE:          Yeah
   UCE:          Is that bad?
   TIROCH:       No, its not
   UCE:          Where do you wanna cum?
   TIROCH:       I’ll cum where you want me to
   UCE:          I just don’t wanna get preggers lol
   TIROCH:       Is that okay?
   TIROCH:       LOL, I won’t cum in your pussy if you don’t want me too [sic]
   ….

   TIROCH:       LOL, I just hope you are real and not police or a predator hunter. That’s
                 been heavy on my mind today
   ….

   TIROCH:       Did you want to try bare?
   UCE:          Will u like pull out thou?
   TIROCH:       Of course I would. :)
   UCE:          We can try that! Can u like still bring condoms thou just in case?
   TIROCH:       Yeah, I’ll bring some :)

                                           4
  Case 3:21-mj-08155-GCS Document 1 Filed 06/26/21 Page 5 of 6 Page ID #5




       UCE:          Awesum!!!!
       UCE:          I’m like rly excited!
       TIROCH:       Really? Because of me or you are going to have sex tonight?
       ….

       TIROCH:       I’ll cum in your ass, but not in your pussy.
                     When I’m in your pussy, I’ll cum on your belly,
                     Do you want me to cum in your ass?

       10.    The conversation continued regarding planning a meet up time and location.

TRIOCH agreed to meet at the undercover house in Collinsville, Illinois.

       11.    In total, the conversations took place between June 22, 2021 and June 25, 2021.

While there were many times where conversation was casual and cordial, there were numerous

instances where the conversation was sexually explicit in nature, as was detailed above.

       12.    TRIOCH walked to the front door of the residence. At that time, law

enforcement agents contacted the subject and took him into custody.

       13.    During a search incident to arrest, agents located a condoms, which TRIOCH

previously discussed bringing to his encounter with the UCE.

       14.    TRIOCH was interviewed on location immediately following the arrest.

       15.    During an interview, TRIOCH admitted that he was the one who had been chatting

with the “Lindsey”, UCE profile and he was aware that the she was a minor. TRIOCH admitted

that he intended to have anal intercourse with “Lindsey” without a condom.

                                        CONCLUSION

       16.    Based on the foregoing, I submit that there is probable cause to believe that

between June 22, 2021 and June 25, 2021, TRICOH committed the offenses set forth in Count 1

of this Complaint.




                                               5
  Case 3:21-mj-08155-GCS Document 1 Filed 06/26/21 Page 6 of 6 Page ID #6




                                   ____________________________________
                                     _____________________________
                                   Treva
                                      va E.
                                         E Mathews,
                                            Mathews Special Agent
                                   Federal Bureau of Investigation



STEVEN D. WEINHOEFT
                     y
United States Attorney


_________________________
 _______________________
KARELIA
 ARELIA RAJAGOPAL
Assistant United States Attorney


                                   Subscribed and sworn to before me this


                                   WKday of June, 2021, at East St. Louis, Illinois.
                                                     Digitally signed by Judge
                                                     Sison 2
                                                     Date: 2021.06.26
                                                     21:31:31 -05'00'
                                   ____________________________________
                                   GILBERT C. SISON
                                   United States Magistrate Judge




                                      6
